Citation Nr: 9930739	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  97-14 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to specially adapted housing assistance or a 
special home adaptation grant.

2.  Entitlement to an automobile or other conveyance and 
necessary adaptive equipment. 

3.  Entitlement to special monthly compensation based on the 
loss of use of both lower extremities. 



REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, which denied the benefits sought on appeal.  
The veteran, who had active service from August 1975 to 
September 1979, appealed that decision to the Board for 
resolution.


REMAND

The veteran has been awarded service connection for residuals 
of right and left ankle injuries, residuals of right and left 
knee injuries, and degenerative changes of the lumbar spine.  
The veteran now claims that he is entitled to the benefits 
sought on appeal because his service-connected disabilities 
have resulted in the loss of use of his lower extremities, 
thereby requiring the use of a wheelchair.  The Board finds, 
however, that additional medical development is required 
prior to further adjudication to ensure that the veteran's 
claims are fairly adjudicated.

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be provided if, among other 
things, the veteran is entitled to service-connected 
compensation for permanent and total disability due to: (1) 
the loss, or loss of use, of both lower extremities such as 
to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair; or (2) blindness in both eyes, having 
only light perception, plus the anatomical loss, or loss of 
use, of one lower extremity; or (3) the loss, or loss of use, 
of one lower extremity together with residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; or (4) the loss, or 
loss of use, of one lower extremity together with the loss or 
loss of use of one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.  
38 U.S.C.A. § 2101(a)(1)(2)(3) (West 1991); 38 C.F.R. § 
3.809(b)(1)(2)(3)(4) (1999).

In addition, a certificate of eligibility for financial 
assistance in the purchase of one automobile or other 
conveyance will be provided any eligible veteran or service 
member whose service-connected disability includes loss or 
permanent loss of use of one or both feet or hands.  For 
adaptive equipment eligibility only, ankylosis of one or both 
knees or one or both hips due to service-connected disability 
is sufficient for entitlement to financial assistance.  38 
U.S.C.A. §§ 3901, 3902 (West 1991); 38 C.F.R. § 3.808 (1999).  
Adaptive equipment which is necessary to insure that the 
eligible person will be able to operate the automobile or 
other conveyance in a manner consistent with such person's 
safety shall be provided.  38 U.S.C.A. § 3902(b)(1).  The 
term adaptive equipment includes that special equipment 
necessary to assist the eligible person to get into and out 
of the vehicle.  38 U.S.C.A. § 3901.

The term "loss of use" of a hand or foot is defined by 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc. in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 
which constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of the lower 
extremity of 3 1/2 inches or more.  Also considered as loss 
of use of a foot under 38 C.F.R.                  § 
3.350(a)(2) is complete paralysis of the external popliteal 
(common peroneal) nerve and consequent foot drop, accompanied 
by characteristic organic changes, including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve.  Under 38 C.F.R. § 
4.124a, Diagnostic Code 8521 (1998), complete paralysis also 
encompasses foot drop and slight droop of the first phalanges 
of all toes, an inability to dorsiflex the foot, loss of 
extension (dorsiflexion) of the proximal phalanges of the 
toes, loss of abduction of the foot, weakened adduction of 
the foot, and anesthesia covering the entire dorsum of the 
foot and toes.

In this case, the Board finds that the clinical evidence is 
unclear as to whether the veteran currently experiences loss 
of use of one or both lower extremities or feet which meets 
the regulatory criteria enumerated in 38 C.F.R. §§ 3.808, 
3.809, 3.350(a)(2).  In this regard, VA examination reports 
of record do not reveal significant clinical findings with 
respect to the veteran's service-connected disabilities.  
Nevertheless, the veteran has reported that he uses a 
wheelchair to ambulate at all times.  A report from a VA 
examination performed in June 1997 also includes findings 
which would appear to support the veteran's claim.  In 
particular, that report includes one examiner's statement 
that the veteran was unable to stand on his heels or toes.  
The examiner also observed that the veteran was very unsure 
of himself while standing.  It was noted that the veteran was 
able to take only a few steps while the examiner was holding 
onto his pants for balance.  

In light of these findings, the veteran should be afforded 
orthopedic and neurological examinations by the VA which 
should include medical opinions as to whether any of the 
veteran's service-connected disabilities meets the regulatory 
criteria set forth in 38 C.F.R. §§ 3.808, 3.809, 3.350(a)(2).  
The VA's duty to assist includes the duty to obtain VA 
examinations which provide an adequate basis upon which to 
determine entitlement to the benefit sought.  See 38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1999); see also  
Littke v. Derwinski, 1 Vet. App. 90 (1991), Johnson v. Brown, 
9 Vet. App. 7 (1996) (examinations must address the rating 
criteria in relation to the veteran's symptoms). 


Accordingly, the case is REMANDED for the following action:

1.  The RO should afford the veteran 
orthopedic and neurological examinations 
to determine the current severity of his 
service-connected residuals of right and 
left ankle injuries, residuals or right 
and left knee injuries, and degenerative 
changes of the lumbar spine.  All 
clinical findings should be reported in 
detail and the requested findings, as set 
forth below, should be reported 
separately for each lower extremity.  The 
examiners should review the claims folder 
and a copy of this remand before 
examining the veteran.  With respect to 
the veteran's lower extremities, the 
examiners should indicate: 

(a)  whether there is loss, or loss of 
use, of both lower extremities such as to 
preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; 

(b)  whether there is loss, or loss of 
use, of one lower extremity together with 
residuals of organic disease or injury 
which so affect the functions of balance 
or propulsion as to preclude locomotion 
without the aid of braces, crutches, 
canes, or a wheelchair; 

(c)  whether the remaining function of 
either foot and/or leg, in terms of 
balance, propulsion, etc., could be 
accomplished equally well by an 
amputation stump with a prosthesis; 

(d)  whether there is extremely 
unfavorable complete ankylosis of either 
knee, or complete ankylosis of two major 
joints of a lower extremity, or 
shortening of either lower extremity of 3 
1/2 inches (8.9 centimeters) or more; 

(e)  whether there is complete paralysis 
of the external popliteal nerve (common 
peroneal) of either leg with consequent 
foot drop, organic changes, or other 
concomitants confirmatory of complete 
paralysis of the nerve; and 

(f) whether there is ankylosis of one or 
both of the veteran's knees or one or 
both hips.  

The examiners must be reminded that only 
the veteran's service-connected 
disabilities may be considered in 
rendering an opinion.  A complete 
rationale for each opinion should be 
provided.

2.  The RO should then readjudicate the 
issues of entitlement to specially 
adapted housing assistance or a special 
home adaptation grant, entitlement to an 
automobile or other conveyance and 
necessary adaptive equipment, and 
entitlement to special monthly 
compensation based on the loss of use of 
both lower extremities.  Each decision 
should be made in light of all pertinent 
evidence and all applicable laws, 
regulations, and case law.  

3.  If any determination made remains 
unfavorable, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board for further appellate 
consideration.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the appellant until he 
is notified.  The appellant has the right to submit 
additional evidence and argument on all matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


